Citation Nr: 0024367	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vulvar and cervical condyloma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active military duty from September 
1987 to September 1990.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Nashville, Tennessee (hereinafter RO).


REMAND

By a rating action dated in March 2000, service connection 
for status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy was granted.  However, it appears that 
service connection for vulvar and cervical condyloma was 
severed.  The veteran was not notified of this action, and, 
as the rating of this disorder is the subject of this appeal, 
the veteran was not provided with a supplemental statement of 
the case with regard to the additional evidence that affected 
her rating on this disorder.  The Board notes that the 
medical evidence indicates that the veteran's cervix was 
removed as a result of her total abdominal hysterectomy; 
however, there is no evidence that the veteran's vulvar 
condyloma was eliminated by this surgery.  

The Board notes that the most recent VA examination was 
conducted prior to the veteran's total abdominal 
hysterectomy.  Accordingly, the Board is of the opinion that 
a current VA examination is necessary to determine the extent 
of the veteran's service-connected condyloma.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this appeal is based on the assignment of 
initial rating for condyloma following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, the 
Court held that where a veteran appealed the initial rating 
assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  The Board has 
recharacterized the issue on appeal in order to comply with 
the recent opinion by the Court in Fenderson.  

This issue is therefore remanded for the following 
development:

1.  All pertinent VA and private medical 
treatment records subsequent to July 
1999, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
gynecological examination to determine 
the extent of her service-connected 
condyloma.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner is requested to provide an 
opinion as to what impact the total 
abdominal hysterectomy had on the 
veteran's service-connected vulvar and 
cervical condyloma, if any.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  If the RO determines that severance 
of service connection for condyloma is 
warranted, appropriate procedures for 
severing a service-connected disorder 
should be followed.  The veteran should 
be notified of the severance, and 
informed of the reasoning for such an 
action.  The RO must then readjudicate 
the issue of entitlement to an initial 
rating in excess of 10 percent for vulvar 
and cervical condyloma during the period 
of the veteran's appeal during which 
service connection was in effect, with 
consideration of the holding in 
Fenderson.  The RO may consider assigning 
"staged" ratings, if appropriate.  See 
Fenderson, 12 Vet. App. at 126.  If 
however, the RO determines that severance 
of this disorder is not appropriate, the 
RO should determine the appropriate 
current disability rating and further 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for vulvar and cervical condyloma, with 
consideration of the holdings in 
Fenderson, to include "staged" ratings, 
if appropriate.  Id.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The Board notes that this appeal was initiated in November 
1991.  Accordingly, this claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until she receives further notice; however, she 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




